UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-6304



GEORGE LEON SPENCER,

                                                  Plaintiff - Appellant,

          versus


W. WATSON; R.      S.   JOHNSON;   L.   C.   PHIPPS;
CAROLYN BYRAM,

                                                 Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-97-664-R)


Submitted:   October 20, 1998                 Decided:   November 4, 1998


Before WILKINS and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


George Leon Spencer, Appellant Pro Se. William W. Muse, Assistant
Attorney General, Richmond, Virginia; George W. Wooten, Peter Duane
Vieth, WOOTEN & HART, P.C., Roanoke, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     George Leon Spencer appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint. We

have reviewed the record and the district court’s opinion and find

no reversible error. Accordingly, we affirm on the reasoning of the

district court. Spencer v. Watson, No. CA-97-664-R (W.D. Va. Feb.

3, 1998). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2